Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed on Nov. 1, 2021.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fandel et al., (U.S. Patent #7232063). 
Regarding claim 1, Fandel disclose a method of controlling an information processor configured to communicate with a peripheral, the information processor having a device driver, an application configured to communicate with the peripheral through the device driver, and a filter driver configured to acquire communication information related to communication performed between the application and the peripheral through the device driver, the communication information including time information indicating a time of the communication, the method comprising (Abstract, Fig. 1, col 4, lines 16-44, POS device, a POS terminal, POS applications monitor applications and diagnostic applications, track the operation of other POS peripherals, col 5, lines 43-56, drivers that control communication with the POS peripherals, filters associated with drivers); acquiring communication information from the filter driver over a predetermined period (col. 5, lines 16-24, diagnostic applications may interact with the other components of the POS device, monitor messages sent to and from POS peripherals, col. 6, lines 55-61, col. 8, limes 17-24); defining a decision reference to which a decision about an abnormality caused during communication with the peripheral or an abnormality in the peripheral, according to a time interval between the acquired communication information, the time interval being defined according to the time information of the acquired communication 
 Regarding claim 2, Fandel disclose, wherein: the communication information includes information indicating a status of the peripheral (col. 8, lines 9-16) and the decision reference is defined according to a time interval at which the information indicating the status of the peripheral is acquired (col. 8, lines 53-60).
 Regarding claim 3, Fandel disclose, wherein: the communication information includes information indicating a request to the peripheral and a response from the peripheral (col. 8, lines 9-27): and the decision reference is defined according to a time interval from the request to the response (col. 8, lines 53-60).
 Regarding claim 4, Fandel disclose, wherein the decision reference is defined according to a time slot during which the communication information was acquired (col. 8, lines 56-60).
 Regarding claim 5, Fandel disclose, wherein the peripheral is a device involved in accounting processing (col. 7, lines 16-22).
 Regarding claim 6, Fandel disclose, wherein communication with an external server other than the peripheral is performed, the method comprising: transmitting the acquired communication information to the external server and receiving, from the external server, decision information indicating a result of a decision as to whether to recognize the abnormality (col 6, lines 3-11, 55-61) and updating the decision reference according to the decision information (col. 5, lines 24-34, col. 6, lines 55-61).
 Regarding claim 7, Fandel disclose a non-transitory controller-readable medium storing a program causing a processor in an information processor configured to communicate with a peripheral, the information processor having a device driver, an application configured to communicate with the peripheral through the device driver, and a filter driver configured to acquire communication information related to communication performed between the application and the peripheral through the device driver, the communication information including time information indicating a time of the communication, to (Abstract. Fig. 1, col. 4, limes 16-44, POS device, A POS terminal, POS applications monitor applications and diagnostic applications, track the operation of other POS peripherals, col. 5, lines 43-50, drivers that control communication with the POS peripherals, filters associated with drivers): acquire communication information from the filter driver over a predetermined period (col. 3. lines 16-24, diagnostic applications may interact with the other components of the POS device, monitor messages sent to and from POS peripherals, col. 6, lines 55-61, col. 8, lines 17-24): define a decision reference to make a decision about an abnormality caused during communication with the peripheral or an abnormality in the peripheral, according to a time interval between the  acquired communication information, the time interval being defined according to the time information of the acquired communication information (col, 3, lines 24-26, col. 6, lines 37-61; 
 Regarding claim 8, Fandel disclose, wherein: the communication information includes information indicating a status of the peripheral (col. 8, lines 4-16); and the decision reference is defined according to a time interval at which the information indicating the status of the peripheral is acquired (col, 8, lines 33-60).
 Regarding claim 9, Fandel disclose wherein: the communication information includes information indicating a request to the peripheral and a response from the peripheral (col. 8, lines 9-27); and the decision reference 1s defined according to a time interval from the request to the response (col. 8, lines 33-60).
 Regarding claim 10, Fandel disclose, wherein the decision reference is defined according to a time slot during which the communication information was acquired (col. 8, lines 56-60).
 Regarding claim 11, Fandel disclose, wherein the peripheral is a device involved in accounting processing (col. 7, lines 16-22).
 Regarding claim 12, Fandel disclose, wherein: the information processor is configured to communicate with an external server other than the peripheral (col. 6, lines 3-11, 55-61); and the program causes the processor in the information processor to transmit the acquired communication information to the external server and receive, from the external server, decision information indicating a result of a decision as to whether to recognize the abnormality,  and update the decision reference according to the decision information (col. 3, Hines 24-34, col. 6, lines 55-61).
 Regarding claim 13, Fandel disclose a communication system comprising: a peripheral, and an information processor configured to have a device driver, a first application configured to communicate with the peripheral through the device driver, a filter driver configured to acquire communication information related to communication performed between the first application and the peripheral through the device driver, the communication information include time information indicating a time of the communication (Abstract, Fig. 1, col. 4, lines 16-44, POS device, A POS terminal, POS applications monitor applications and diagnostic applications, track the operation of other POS peripherals, col, 5, lines 435-30, drivers that control communication with the POS peripherals, fillers associated with drivers), and a second application configured to acquire communication information from the filter driver over a predetermined period (col. 5, lines 16-24, diagnostic applications may interact with the other components of the POS device, monitor messages sent to and from POS peripherals (col. 6, lines 55-61, col. 8 lines 17-24}, to define a decision reference to make a decision about an abnormality caused during communication with the peripheral or an abnormality in the peripheral, according to a time interval between the communication information acquired over the predetermined period, the time interval being defined according to the time information of 
 Regarding claim 14, Fandel disclose, wherein: the communication information includes information indicating a status of the peripheral (col. 8, lines 9-16) and the decision reference is defined according to a time interval at which the information indicating the status of the peripheral is acquired (col. 8, lines 53-60).
 Regarding claim 15, Fandel disclose, wherein: the communication information includes information indicating a request to the peripheral and a response from the peripheral (col. 8, lines 9-27); and the decision reference is defined according to a time interval from the request is the response (col. 8, lines 53-60).
 Regarding claim 16, Fandel disclose, wherein the decision reference is defined according to a time slot during which the communication information was acquired (col. 8, lines 56-60).
 Regarding claim 17, Fandel disclose, wherein: the peripheral is a device involved in accounting processing (col. 7, lines 16-22).
 Regarding claim 18, Fandel disclose, wherein: the information processor is configured to communicate with an external server other than the peripheral (col, 6, limes 3-11, 55-61); and the information processor transmits the acquired communication information to the external server and receives, from the external server, decision information indicating a result of a decision as to whether to recognize the abnormality, and updates the decision reference according to the decision information (col, 5, lines 24-34, col. 6, lines 55-61).
Response to Arguments
Applicant's arguments filed Nov. 1, 2021 have been fully considered but they are not persuasive. Applicants alleges that “Fandel does not disclose, as claimed in independent claim 1 with similar amendments in independent claims 7 and 13, defining a decision reference to make a decision about an abnormality caused during communication with the peripheral or an abnormality in the peripheral, according to a time interval between the acquired communication information, the time interval being defined according to the time information of the acquired communication information”. Examiner contends that Fandel teaches (col. 9, lines 12-15) POS application will periodically communicate with a POS peripheral or, in some cases, a specific component in the POS peripheral, therefore, periodic communication with a POS peripheral provides for time interval being defined according to the time information of the acquired information. Fandel already teaches (col. 5, lines 16-33) diagnostic applications may interact with the other components of POS device to monitor the operation of and perform diagnostic tests on the components, the diagnostic application may in conjunction with the monitor applications, monitor messages sent to and from POS peripherals to determine the number of hours a POS peripheral has been operating and the type of operations performed by the POS peripheral. He therefore, teaches the time interval being defined according to the information of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114